Title: From John Adams to Caleb Stark, Jr., 23 November 1823
From: Adams, John
To: Stark, Caleb, Jr.




Dear Major
Washington 23 November. 23—


Night before last I recieved your communication in answer to my last which was as welcome as all the others recieved from you. I must thank you for a great deal of amusement which it all afforded me; Your description of a certain society astonished me somewhat & I was glad to see that even one individual dared to raise his voice “like a pelican in the wilderness” against such a crying sin. Very pretty indeed! that young girls are to say who shall have the management of their husbands children! They much better take care lest they get no husbands upon such conditions. If the society was instituted to take care of bastard children I am sure I should be the last to disapprove it; but is devilish hard that a man who has to provide for his children both legitimate & illegitimate, can not have the management of them. If I was in your place I would make use of that said Newspaper to raise my voice against such an usurpation of the rights of man. And if that would not do I would make it my first Laws case. However as the devil will get into these girls I do not know after all but it would be a dangerous case—
What under heaven do you suppose has got into Bob Burton? he writes me such confounded mournful letters that I suspect some little gipsey has been playing the fool with him. If so I advise him to go to sea; for sea–sickness is a most excellent remedy for all love diseases. For a description of its wonderful effects see Don Juan Canto 2. By the Bye have you seen the six last published Canto’s of the said work? Or does not the religion of Connecticut permit such works to be sold in the state? It is perhaps almost too orthodox for such a very freethinking, liberal people. It is hardly enough in the tolerant spirit of the blue laws. Do they permit you to talk or think on Sunday at Litchfield? And do any of those young ladies you mention give occasional religious discourses? or perchance they discourse of nothing else? how stand all these matters? Let us know something of the land of old Roger Sherman?

I have got nothing at all to tell you as Congress has not yet commenced & nothing takes place of any consequence till that time. In a week we shall be bored by a tremendous lot of would–be great men from various parts of the Country who will at least be engaged in some thing concerning which I can write. Untill that time therefore I remain as ever / Your friend & Classmate



John Adams—




